 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (the “Agreement”) is made as of the 28th day of February
2019, by and between Creative Medical Technology Holdings, Inc., a Nevada
corporation (the “Company”), and ____________________, a ________________
company (the “Investor”).

 

WHEREAS, on September 20, 2018 the Company executed and delivered to the
Investor a Common Stock Purchase Warrant in respect of 1,247,618 shares of
common stock of the Company (the “September Warrant”) pursuant to the terms and
conditions set forth in a Securities Purchase Agreement dated as of September
13, 2018 (the “September Purchase Agreement”).

 

WHEREAS, on November 21, 2018 the Company executed and delivered to the Investor
a Common Stock Purchase Warrant in respect of 1,985,294 shares of common stock
of the Company (the “November Warrant”) pursuant to the terms and conditions set
forth in a Securities Purchase Agreement dated as of November 15, 2018 (the
“November Purchase Agreement” and together with the September Purchase
Agreement, the “Purchase Agreements”).

 

WHEREAS, the Investor will return the September Warrant and November Warrant
(collectively, the “Warrants”) to the Company in exchange for a convertible
promissory note in the principal amount of $100,000, in the form Exhibit A
hereto issued by the Company (the “Promissory Note”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and in reliance on Section 3(a)(9) of the Securities Act, the
Company desires to exchange with the Investor, and the Investor desires to
exchange with the Company the Warrants in consideration for the Promissory Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.                  Exchange. On the Closing Date, subject to the terms and
conditions of this Agreement, the Investor and the Company shall, pursuant to
Section 3(a)(9) of the Securities Act, exchange the Warrants for the Promissory
Note (the “Exchange Securities”). Subject to the conditions set forth below, the
exchange shall take place at the offices of Fox Rothschild LLP, on the date
hereof, or at such other time and place as the Company and the Investor mutually
agree (the “Closing” and the “Closing Date”). At the Closing, the following
transactions shall occur (such transactions in this Section 1, the “Exchange”):

 

 1 

 

 

1.1              On the Closing Date, in exchange for the Warrants, the Company
shall deliver the Exchange Securities to the Investor or its designee in
accordance with the Investor’s delivery instructions set forth on the Investor
signature page hereto. Upon receipt of the Exchange Securities in accordance
with this Section 1.1, all of the Investor’s rights under the Warrants and
Purchase Agreements shall be extinguished. The Investor shall tender to the
Company the Warrants within three Trading Days (as defined below) of the Closing
Date.

 

1.2              On the Closing Date, the Investor shall be deemed for all
corporate purposes to have become the holder of record of the Exchange
Securities, irrespective of the date such Exchange Securities are delivered to
the Investor in accordance herewith. 

  

1.3              The Company and the Investor shall execute and/or deliver such
other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

 

2.                  Closing Conditions.

 

2.1              Conditions to Investor’s Obligations. The obligation of the
Investor to consummate the Exchange is subject to the fulfillment, to the
Investor’s reasonable satisfaction, prior to or at the Closing, of each of the
following conditions:

 

(a)        Representations and Warranties. The representations and warranties of
the Company contained in this Agreement shall be true and correct in all
material respects on the date hereof and on and as of the Closing Date as if
made on and as of such date.

 

(b)        No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c)        Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.   

 

2.2              Conditions to the Company’s Obligations. The obligation of the
Company to consummate the Exchange is subject to the fulfillment, to the
Company’s reasonable satisfaction, prior to or at the Closing, of each of the
following conditions:

 

(a)                Representations and Warranties. The representations and
warranties of the Investor contained in this Agreement shall be true and correct
in all material respects on the date hereof and on and as of the Closing Date as
if made on and as of such date.

 

 2 

 

  

(b)               No Actions. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
court, governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c)                Proceedings and Documents. All proceedings in connection with
the transactions contemplated hereby and all documents and instruments incident
to such transactions shall be satisfactory in substance and form to the Company
and the Company shall have received all such counterpart originals or certified
or other copies of such documents as the Company may reasonably request.

 

3.                  Representations and Warranties of the Company. The Company
hereby represents and warrants to Investor that except as set forth in the
reports filed by the Company it under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) with the Securities and Exchange Commission (the
“Commission”) in the twelve (12) months preceding the date hereof:

 

3.1              Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business or properties.

 

3.2              Authorization. All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement and the performance of all obligations
of the Company hereunder, and the authorization of the Exchange, and the
issuance of the Exchange Securities and the Conversion Shares (as defined in the
Promissory Note) have been taken on or prior to the date hereof.

 

3.3              Valid Issuance of the Exchange Securities. The Exchange
Securities, when issued and delivered in accordance with the terms of this
Agreement, for the consideration expressed herein, will be duly and validly
issued, fully paid and nonassessable. Subject to the truth and accuracy of the
Investor’s representations set forth in Section 4 of this Agreement.  

 

3.4              Compliance with Laws. The Company has not violated any law or
any governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business, and
the Company has not received written notice of any such violation.

 

3.5              Consents; Waivers. No consent, waiver, approval or authority of
any nature, or other formal action, by any Person, not already obtained, is
required in connection with the execution and delivery of this Agreement by the
Company or the consummation by the Company of the transactions provided for
herein and therein.

 

 3 

 

 

3.6              Acknowledgment Regarding Investor’s Purchase of Exchange
Securities. The Company acknowledges and agrees that the Investor is acting
solely in the capacity of an arm’s length investor with respect to this
Agreement and the other documents entered into in connection herewith
(collectively, the “Exchange Documents”) and the transactions contemplated
hereby and thereby and that the Investor is not (i) an officer or director of
the Company, (ii) an “affiliate” of the Company (as defined in Rule 144
promulgated under the Securities Act (“Rule 144”)), or (iii) to the knowledge of
the Company, a “beneficial owner” of more than 10% of the shares of common stock
(as defined for purposes of Rule 13d-3 of the Exchange Act). The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Exchange
Documents and the transactions contemplated hereby and thereby, and any advice
given by the Investor or any of its representatives or agents in connection with
the Exchange and the transactions contemplated hereby and thereby is merely
incidental to the Investor’s acceptance of the Exchange Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Exchange Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

3.7              Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Exchange Securities or
any of the Company’s officers or directors in their capacities as such.

 

3.8              No Group. The Company acknowledges that, to the Company’s
knowledge, the Investor is acting independently in connection with this
Agreement and the transactions contemplated hereby, and is not acting as part of
a “group” as such term is defined under Section 13(d) of the Securities Act and
the rules and regulations promulgated thereunder.

 

3.9              Validity; Enforcement; No Conflicts. This Agreement and each
Exchange Document to which the Company is a party have been duly and validly
authorized, executed and delivered on behalf of the Company and shall constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. The execution, delivery and performance by the Company of
this Agreement and each Exchange Document to which the Company is a party and
the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Company or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company is a party or by
which it is bound, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities or “blue sky”
laws) applicable to the Company, except in the case of clause (ii) above, for
such conflicts, defaults or rights which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Company to perform its obligations hereunder. 

 

 4 

 

  

3.10            Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or its agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. The Company understands and confirms
that the Investor will rely on the foregoing representations in effecting
transactions in the Exchange Securities.

 

4.                  Representations and Warranties of the Investor. The Investor
hereby represents, warrants and covenants that:

 

4.1              Authorization. The Investor has full power and authority to
enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and has taken all action
necessary to authorize the execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby.

 

4.2              Accredited Investor Status; Investment Experience. The Investor
is an “accredited investor” as that term is defined in Rule 501(a) of Regulation
D. The Investor can bear the economic risk of its investment in the Exchange
Securities, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Exchange Securities.

 

4.3              Reliance on Exemptions. The Investor understands that the
Exchange Securities are being offered and issued to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Exchange Securities.

 

4.4              Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the issuance of the Exchange Securities
which have been requested by the Investor. The Investor has had the opportunity
to review the Company's filings with the Commission. The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained herein. The Investor understands that
its investment in the Exchange Securities involves a high degree of risk. The
Investor has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Exchange Securities. The Investor is relying solely on its
own accounting, legal and tax advisors, and not on any statements of the Company
or any of its agents or representatives, for such accounting, legal and tax
advice with respect to its acquisition of the Exchange Securities and the
transactions contemplated by this Agreement. 

 

 5 

 

  

4.5              No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Exchange
Securities or the fairness or suitability of the Exchange Securities nor have
such authorities passed upon or endorsed the merits of the Exchange Securities.

 

4.6              Validity; Enforcement; No Conflicts. This Agreement and each
Exchange Document to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each Exchange Document to which the Investor is a
party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.

 

4.7              Ownership of Warrants. The Investor owns and holds,
beneficially and of record, the entire right, title, and interest in and to the
Warrants. The Investor has full power and authority to transfer and dispose of
the Warrants to the Company free and clear of any right or Lien. Other than the
transactions contemplated by this Agreement, there is no outstanding vote, plan,
pending proposal, or other right, of any Person to acquire all or any part of
the Warrants. As used herein, “Liens” shall mean any security or other property
interest or right, claim, lien, pledge, option, charge, security interest,
contingent or conditional sale, or other title claim or retention agreement,
interest or other right or claim of third parties, whether perfected or not
perfected, voluntarily incurred or arising by operation of law, and including
any agreement (other than this Agreement) to grant or submit to any of the
foregoing in the future. 

  

4.8              No Consideration Paid. No commission or other remuneration has
been paid by the Investor (or any of its agents or affiliates) to the Company
related to the Exchange.

 

 6 

 

 

4.9               Transfer or Re-sale. The Investor understands that (i) the
sale or re-sale of the Promissory Note and the Conversion Shares (the
“Securities”) has not been and is not being registered under the Securities Act
or any applicable state securities laws, and the Securities may not be
transferred unless (a) the Securities are sold pursuant to an effective
registration statement under the Securities Act, (b) the Investor shall have
delivered to the Company, at the cost of the Company, an opinion of counsel that
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration, which opinion shall be accepted by the Company, (c) the Securities
are sold or transferred to an “affiliate” (as defined in Rule 144)) of the
Investor who agrees to sell or otherwise transfer the Securities only in
accordance with this Section 2(f) and who is an Accredited Investor, or (d) the
Securities are sold pursuant to Rule 144, and the Investor shall have delivered
to the Company, at the cost of the Company, an opinion of counsel that shall be
in form, substance and scope customary for opinions of counsel in corporate
transactions, which opinion shall be accepted by the Company; (ii) any sale of
such Securities made in reliance on Rule 144 may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any re-sale
of such Securities under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other person is under any
obligation to register such Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder (in each case). Notwithstanding the foregoing or anything else
contained herein to the contrary, the Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

 

5.                  Additional Covenants.

 

5.1              Disclosure. The Company shall file a Current Report on Form 8-K
(collectively, the “8-K Filing”), with the Commission within four (4) business
days from the execution of this Agreement. From and after the issuance of the
8-K Filing, the Investor shall not be in possession of any material, nonpublic
information received from the Company or any of its respective officers,
directors, employees or agents, that is not disclosed in the 8-K Filing.

 

5.2              Tacking. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 5 of this Agreement, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Exchange Securities issued in exchange for the Warrants will tack back
to the original issue date of the Warrants pursuant to Rule 144 and the Company
agrees not to take a position to the contrary.

 

5.3              Reservation. The Company shall maintain a reserve from its duly
authorized shares of common stock for issuance pursuant to the Exchange in such
amount as may then be required to fulfill its obligations in full under the
Exchange.  

  

 7 

 

 

5.4          Indemnification of Investor. Subject to the provisions of this
Section 5.4, the Company will indemnify and hold the Investor and its directors,
officers, shareholders, members, partners, employees and agents (and any other
persons with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, an
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Exchange Documents or (b) any action instituted against the Investor
Parties in any capacity, or any of them or their respective affiliates, by any
stockholder of the Company who is not an affiliate of such Investor Party, with
respect to any of the transactions contemplated by the Exchange Documents
(unless such action is based upon a breach of such Investor Party’s
representations, warranties or covenants under the Exchange Documents or any
agreements or understandings such Investor Party may have with any such
stockholder or any violations by such Investor Party of state or federal
securities laws or any conduct by such Investor Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Investor Party in respect of which indemnity may be sought
pursuant to this Agreement, such Investor Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Investor
Party. Any Investor Party shall have the right to employ separate counsel in any
such action and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of such Investor Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of counsel, a material conflict on any material issue
between the position of the Company and the position of such Investor Party, in
which case the Company shall be responsible for the reasonable fees and expenses
of no more than one such separate counsel. The Company will not be liable to any
Investor Party under this Agreement (y) for any settlement by an Investor Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Investor Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Investor Party in this Agreement or in the other Exchange Documents. The
indemnification required by this Section 5.4 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Investor Party against the Company or others and any liabilities the Company may
be subject to pursuant to law.

 

5.5          Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other person, that any Investor
is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Investor could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Exchange Securities under
the Exchange Documents or under any other agreement between the Company and the
Investor.

 

 8 

 

 

5.6             Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent to issue certificates, registered in the name
of the Investor or its nominee, for the Conversion Shares in such amounts as
specified from time to time by the Investor to the Company upon conversion of
the Promissory Note in accordance with the terms thereof (the “Irrevocable
Transfer Agent Instructions”). In the event that the Company proposes to replace
its transfer agent, the Company shall provide, prior to the effective date of
such replacement, a fully executed Irrevocable Transfer Agent Instructions in a
form as initially delivered pursuant to the this Agreement (including but not
limited to the provision to irrevocably reserve shares of Common Stock in the
Reserved Amount) signed by the successor transfer agent to Company.

 

5.7             Maintenance of Registration. Until the time that Investor owns
no Exchange Securities, the Company covenants to maintain the registration of
the Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act even if the Company is not then subject to
the reporting requirements of the Exchange Act. 

   

6.                  Miscellaneous.

 

6.1              Successors and Assigns. Except as otherwise provided herein,
the terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

6.2              Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Nevada, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
or federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 9 

 

 

6.3              Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. 

  

6.4              Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a Business Day during normal business hours where such notice is to
be received), or the first Business Day following such delivery (if delivered
other than on a Business Day during normal business hours where such notice is
to be received) or (b) on the second Business Day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Creative Medical
Technology Holdings, Inc., 3008 West Lupine Avenue, Phoenix, Arizona 85029,
Attn: Timothy Warbington, Chief Executive Officer, email:
timwarbington@yahoo.com, with a copy by email or fax only to (which shall not
constitute notice): Zev Bomrind, Esq., email: zbomrind@foxrothschild.com, Fax:
(212) 692–0940 and (ii) if to the Investor, to: the addresses and fax numbers
indicated on the signature page hereto, with an additional copy by fax only to
(which shall not constitute notice): Grushko & Mittman, P.C., 515 Rockaway
Avenue, Valley Stream, New York 11581, Attn: Eliezer Drew, Esq., facsimile:
(212) 697-3575.

 

6.5              Finder’s Fees. Each party represents that it neither is nor
will be obligated for any finders’ fee or commission in connection with this
transaction. The Company shall indemnify and hold harmless the Investor from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

6.6              Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.
Any amendment or waiver effected in accordance with this paragraph shall be
binding upon Investor and the Company, provided that no such amendment shall be
binding on a holder that does not consent thereto to the extent such amendment
treats such party differently than any party that does consent thereto. 

  

 10 

 

 

6.7              Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

 

6.8              Entire Agreement. This Agreement and the other Exchange
Documents represents the entire agreement and understanding between the parties
concerning the Exchange and the other matters described herein and therein and
supersedes and replaces any and all prior agreements and understandings solely
with respect to the subject matter hereof and thereof.

 

6.9              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6.10            Interpretation. Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.

 

6.11            No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

6.12           Survival. The representations, warranties and covenants of the
Company and the Holder contained herein shall survive the Closing and delivery
of the Exchange Securities.

 

6.13            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

6.14            No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

 11 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

  THE COMPANY       CREATIVE MEDICAL TECHNOLOGY HOLDINGS, INC       By:    
Name:  Timothy Warbington   Title: Chief Executive Officer

 

 12 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

INVESTOR       Name of Investor:       Signature of Authorized Signatory of
Investor: /s/     Name of Authorized Signatory:       Title of Authorized
Signatory:       Email Address of Authorized Signatory:       Address for Notice
to Investor:  

 

Address for Delivery of Promissory Note to Investor (if not same as address for
notice):

 

 13 

 

  

EXHIBIT A

 

FORM OF EXCHANGE NOTE

 

 14 

 